Whitfield, J.,
delivered the opinion of the court.
The Alabama & Vicksburg Railroad Company became the purchasers of the property and franchises of the Vicksburg & Meridian Railroad Company, under foreclosure sale ordered by the federal court, in 1889, and reorganized under the provisions of the act of the legislature of this state, approved March 9, 1882 (Laws 1882, p. 17). The act of March 13, 1881, relative to farm crossings, was then in force, and was therefore integrated into its charter upon organization, and under said *40laws as a part thereof, and appellant has, therefore, no standing to question the constitutionality of the legislative provisions touching such crossings. The ‘ crossings ’ ’ referred to in § 3561 of annotated code of 1892, are to be “ convenient and suitable” for “ necessary plantation roads. ” What does the word necessary ’ ’ mean in this connection ? How many crossings must there be? In Jones v. Seligman, 81 N. Y., 195 (a cdse cited by appellant’s counsel), the prosecution already had three crossings, and wanted a fourth, of sufficient size to allow cattle and horses to freely pass to and from a creek. ’ ’ The solution of the question must depend, necessarily, upon the facts and circumstances connected with the location of the farm, the necessity of the crossings, and the accommodation of the proprietor of the land, in the enjoyment of the same, for ordinary ‘farming purposes. ” . . . “It is claimed that the three crossings, now in existence, were all conveniently located, properly made, and sufficiently numerous, and that the additional crossing, as well as the condition 'of the other crossings, and their convenience, was a question of fact for the decision of the judge upon the trial.”
So, here it was a question of fact for the jury, and the verdict must be accepted as a finding that the crossing here was necessary, and was a crossing for a necessary plantation road.” The word “ necessary” means not “ indispensable, ” but “reasonably convenient.” This construction is approved in Thornt. on Cross., § 268, and in Chalcraft v. Railroad Co., 113 Ill., 86, and we think it as good a practical definition as can be given.
The second instruction for plaintiff is a very clear and accurate expression of the law upon this subject, and the appellant’s fourth instruction, in connection with it, certainly put the law on this point to the jury as favorably to appellant as could reasonably be asked. Dubbs v. Philadelphia & Reading Railroad Co., 148 Pa. St., 66 (32 Atl., 883), is a case strikingly in point, and in support of our view. There, as here, it was *41urged that, by making a detour of half a mile, the crossing already established could be reached, and would thus be made to serve all necessary uses. But the court said: ‘ ‘ Thus, by making a detour of half a mile, he can reach the southern side of his farm. If it were a detour of five miles, the ¡irinciple would be the same. The plain object of the act of 1849 was to compel railroad companies to give the owners of farms a convenient mode of access from one part to the other, when divided by a railroad. While it may not be impossible for a farmer, in gathering his crops, to make a detour of half a’mile in getting from one field to an adjoining field, it would manifestly be intolerably inconvenient. ’ ’
The case at bar falls within the principle of these decisions, and the instructions of the court are in harmony with them. The word ‘ plantation, ’ ’ too, should not be narrowed here to its mere etymological signification. It should be understood in the sense which usage in the state in whose legislation it occurs has attached to it. And the word, thus understood, would certainly cover a stock farm as well as a cotton farm. In this case, however, it is shown that the plantation is not only a stock farm, but is used also otherwise for agricultural purposes. Other errors assigned are without merit.

Affirmed.